DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5,8,10-17,19-20 and 26-38 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 09/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 8 is withdrawn.  Claims 6, 7, 9, 18, and 21 – 25 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter/Reason for Allowance
Claims  1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the photoelectric conversion unit, the first gate electrode, and the drain unit are arranged in this order along a first direction, wherein the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction, and wherein the second gate electrode and the third gate electrode are arranged in this order along a third direction being parallel to the first direction and being opposite to the first direction, the image pickup device comprising: an optical waveguide disposed above the photoelectric conversion unit, and a light shielding portion disposed between the plurality of wiring layers and -2-Application No.: 16/750913 Attorney Docket: 10157297US01 the semiconductor substrate, and arranged above the second gate electrode and at least a part of the charge accumulation unit” in the combination required by the claim.
Regarding claim 34, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the first gate electrode, and the drain unit are arranged in this order along a first direction, wherein the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction, and wherein along the second direction, a length of the second gate electrode and a length of the third gate electrode are same length ,” in the combination required by the claim.
Regarding claim 35, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the photoelectric conversion unit, the first gate electrode, and the drain unit are arranged in this order along a first direction, wherein the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction, wherein a longitudinal direction of the first gate electrode is orthogonal to a longitudinal direction of the second gate electrode, and wherein the first gate electrode is disposed on a first side of the photoelectric conversion unit, and the fourth gate electrode is disposed on a second side of the photoelectric conversion unit opposite to the first side ,” in the combination required by the claim.
Regarding claim 36, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the photoelectric conversion unit, the first gate electrode, and the drain -9-Application No.: 16/750913 Attorney Docket: 10157297US01 unit are arranged in this order along a first direction, wherein the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction, and wherein the second gate electrode and the third gate electrode are arranged in this order along a third direction being parallel to the first direction and being opposite to the first direction, the image pickup device comprising: an optical waveguide disposed above the photoelectric conversion unit, and a light shielding portion disposed between the plurality of wiring layers and the semiconductor substrate, and arranged above the second gate electrode and at least a part of the charge accumulation unit,” in the combination required by the claim.
Regarding claim 37, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “photoelectric conversion unit, the first gate electrode, and the drain unit are arranged in this order along a first direction, wherein the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction, and wherein along the second direction, a length of the second gate electrode and a length of the third gate electrode are same length,” in the combination required by the claim.
Regarding claim 38, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the photoelectric conversion unit, the first gate electrode, and the drain Attorney Docket: 10157297US01 unit are arranged in this order along a first direction, wherein the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction, wherein a longitudinal direction of the first gate electrode is orthogonal to a longitudinal direction of the second gate electrode, and wherein the first gate electrode is disposed on a first side of the photoelectric conversion unit, and the fourth gate electrode is disposed on a second side of the photoelectric conversion unit opposite to the first side,” in the combination required by the claim.
Claims 2-33 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morimoto et al. [US 2006/0219868 A1] disclose a buried photodiode that produces a photoelectric charge commensurate with the amount of incident light and that accumulates the photoelectric charge within itself; a first transfer gate that transfers the electric charge accumulated in the buried photodiode; a first floating diffusion region that accumulates the electric charge transferred via the first transfer gate from the buried photodiode; a second transfer gate that transfers the electric charge accumulated in the first floating diffusion region; and a second floating diffusion region that accumulates the electric charge transferred via the second transfer gate from the first floating diffusion region. Morimoto et al. does not disclose the layout of the image sensing device such as the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction.

Altice et al. [US 7332786 B2] discloses imager, includes a focal plane array of pixel cells; each cell includes a photo-conversion device, for example, a photogate, photoconductor or a photodiode overlying a substrate for producing a photo-generated charge in a doped region of the substrate. Altice et al. does not disclose the layout of the image sensing device such as the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction and the second gate electrode and the third gate electrode are arranged in this order along a third direction being parallel to the first direction and being opposite to the first direction.
Oike [US 2009/0251582 A1], Machida [US 2011/0242386 A1] and Tashiro [US 2010/0231774 A1] discloses solid state imaging device includes: a plurality of unit pixels including a photoelectric converter, an accumulation region, a first transfer gate, a charge holding region, a second transfer gate and a floating diffusion region.  Altice et al. does not disclose the layout of the image sensing device such as the photoelectric conversion unit, the second gate electrode, and the charge accumulation unit are arranged in this order along a second direction intersecting the first direction and the second gate electrode and the third gate electrode are arranged in this order along a third direction being parallel to the first direction and being opposite to the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891